Citation Nr: 0921002	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as secondary to service connected 
psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from October 1978 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Veteran was afforded a hearing before the Board in May 
2007 before a Veterans Law Judge (VLJ) who is no longer 
employed by the Board.  In April 2009 the Board advised the 
Veteran by letter that the law requires that the VLJ who 
conducts a Board hearing on appeal must participate in any 
decision on that appeal.  38 C.F.R. § 20.707.  In addition, 
the Veteran was asked whether he desired to have a new Board 
hearing.  In an April 2009 response, the Veteran indicated 
that he did not desire another Board hearing.

This case was previously remanded by the Board in October 
2007 for additional development.  

The Board notes that the claims file includes a claim for 
service connection for depression, including as secondary to 
his service connected disabilities, dated March 2009.  Also, 
medical records dated in June 2006 appear to raise an 
informal claim for disabilities related to asbestos exposure 
during service.  These matters are REFERRED to the RO for 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory 
illness.  In a March 2009 statement, the Veteran requested a 
VA examination to determine if his service connected 
psoriasis has aggravated his nonservice connected respiratory 
illness.  The Court has held that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board has 
reviewed the VA examinations of record and finds that none of 
the examiners have provided an opinion regarding aggravation.  
Therefore, the Board finds that a VA opinion should be 
obtained regarding this issue.

Also, the Veteran has indicated that he receives Social 
Security benefits.  As the RO has not yet attempted to obtain 
the SSA disability determinations and the underlying medical 
records, the Board finds that the Veteran's appeal needs to 
be remanded so that these records may be obtained.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Tetro v. 
Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a copy of any 
decisions regarding the Veteran's claim 
for disability benefits, as well as any 
medical records in its possession.

2.  The RO should obtain a medical opinion 
from a VA examiner regarding the Veteran's 
claim that his service connected psoriasis 
has aggravated his respiratory disability.

The claims folder should be reviewed, 
including the various medical opinions, 
and the examiner should indicate review of 
these items.

Should the physician determine that 
examination of the Veteran would aid in 
forming his/her opinion, such examination 
should be scheduled.

The examiner is asked to opine whether the 
Veteran's respiratory disability was at 
least as likely as not aggravated by his 
service connected psoriasis.  If so, the 
examiner is asked to find the baseline 
respiratory illness, including all 
symptoms, and to opine as to how or to 
what degree the service-connected 
psoriasis has affected the respiratory 
illness.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




